DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 08/21/2022 is acknowledged.
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/21/2022.
Priority
This application claims the benefit of priority from US Provisional Application 62/952,425, filed 12/22/2019.
Information Disclosure Statement
The information disclosure statement filed 12/22/2020 has been considered. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Set screws 60 in fig. 1, individual hollow cores 170 in fig. 4B, and connectors 100 in fig. 4B. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case the abstract contains legal phraseology (e.g., “means”).
Specification
The disclosure is objected to because of the following informalities:
Page 1 line 3 recites the provisional patent application number but omits a comma in the provisional patent application number. It should be “62/952,425”.
Page 7 line 20 recites “at is midpoint”, but should recite “at its midpoint”.
Page 8 line 21 recites “the width of the housing to range”, but should recite “the width of the housing is to range”.
Page 9 line 16-17 recites “the housing center axis to range from”, but should be “the housing center axis is to range from”.
Page 11 line 9 contains an extra space between device and leads.
Page 12 line 3 recites “Fig. 7” however the corresponding drawings have a fig 7A and a fig. 7B. The brief description of drawings should at least refer to each separate drawing.
  Page 12 line 6 contains an extra space between loading and connector.
Page 14 line 15 recites “connector rings 25A and 25B” however stimulation electrodes are already labeled as 25A and 25B.
Page 14 line 21 recites “set screw block 70” however there no corresponding.
Page 15 line 14 “spring contacts 100” should recite “spring contacts 140”. 
Page 16 line 6 “post 139 and post 139” appears to be an error. Posts from figures 5a, 5b, 6a and 6b are 136, 137, 138, and 139. 
Page 17 line 6 recites “fig. 7” but should recite figs. 7a and 7b to match the corresponding drawings. 
Appropriate correction is required.
Claim Objections
Claims 1, 2, 4, and 6-11 are objected to because of the following informalities:
Claims 1 and 8 each recite the limitation “said hollow center exhibiting a center axis running coaxially with the centrally deposed axis of said lead”. The recitation of the centrally deposed axis of said lead (specifically the lead) has been previously recited as a functional limitation (i.e., the electrical contact connector is merely operable with a lead) and therefore should continue to be recited as a functional limitation. Examiner suggests amending the claim to recite: “said hollow center exhibiting a center axis for running coaxially with the centrally deposed axis of said lead”.
Claims 1 and 8 each recite “said coil springs” in line 13 and 19 respectively, but should recite “said parallel coil springs”.
Claim 2 recites “said rectangular framed housing” but should recite “said rectangular framed uni-body housing”.
Claim 4 recites “said parallel coil springs”. Said parallel coil springs are not positively recited in claim 1 and are therefore not a physical component of the electrical contact connector. Examiner recommends positively reciting said parallel coil springs in claim 1or amending to functionally recite this limitation.
Claim 6 recites “the said coil springs of claim 1”. Instead, the claim should recite “The electrical contact connector of claim 1, wherein each of said parallel coil springs may have varying diameters and varying pitches per individual coil spring.” 
Claim 7 recites “the depressions of claim 1”. Instead, the claim should recite “The electrical contact connector of claim 1, wherein said depressions may be cylindrical, square, octagonal or any other shape made to accommodate said coil spring.”
Claim 9 depends from claim 10, however claim 10 has not been recited yet. Examiner recommends correcting the claim dependency.
Claim 10 recites “the said coil springs of claim 10”. Instead the claim should recite “The electrical contact connector of claim 8, wherein each of said parallel coil springs may have varying diameters and varying pitches per individual coil spring. This claim also depends from itself. Examiner recommends correcting the dependency. 
Claim 11 recites “the depressions of claim 10”. Instead, the claim should recite “The electrical contact connector of claim 8, wherein said depressions may be cylindrical, square, octagonal or any other shape made to accommodate said coil spring.
Claim 11 is an incomplete sentence. Claims must be full sentences.
Appropriate correction is required.
Claim Interpretation
The phrase “made to” and term “for” in the claims may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said framed coil springs” and “said each housing coil springs” in lines 14 and 16 respectively. There is insufficient antecedent basis for these limitations in the claims. Furthermore, it is unclear whether these are the same as the pair of parallel coil springs as previously recited in the claim. 
Claims 2-7 inherit these deficiencies. 
Claim 3 recites “said uni-body framed housing contact connector” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. 
Regarding claims 5-7, 10, and 11, the phrases “may have” and “may be” render the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites “a pair of parallel coil springs; it is unclear whether these are the same pair of parallel coil springs that are recited in claim 1 or if this is a different pair of parallel coil springs.
Claim 7 recites “or any shape” in line 1; it is unclear what the shape of the depression is in this situation. The open ended “any shape” does not provide adequate boundaries for acceptable shapes for said depressions. 
Claim 9 recites “said uni-body framed housing contact connector” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Drew et al. (US 2012/0129409 A1) herein after Drew in view of Villarta et al. (US 2017/0014635 A1) herein after Villarta.
Regarding claim 1, Drew teaches an electrical contact connector for electrically coupling a contact ring of a stimulation, recording and/or data transmission lead to an active implantable medical device (fig. 5A-5C), said contact comprising:5
a uni-body housing (fig. 5A: depicts the mounting member 312 as a single piece) having a hollow center for the reception of said lead (fig. 5A: bore 25); 
said hollow center exhibiting a center axis running coaxially with the centrally deposed axis of said lead (Para [0028] “each channel 310 of mounting member 312 extends across a longitudinal axis 1 of connector bore 25 such that each entryway 331 and corresponding terminal surface 332 are located on opposite sides of axis 1” and fig. 7: depicts the central axis moving through the bore); 
said uni-body housing exhibiting integrated upper and lower 10depressions for the internal positioning and securing of a pair of parallel coil springs (fig. 5A: terminal ends 521 and 522 are depressions in the body of mounting member 312); 
said uni-body housing exhibiting internal side recesses for the acceptance of radial expansion of said coil springs upon lead insertion (Para [0036] “a clearance between diameter D2 of each contact member 200B and an inner diameter of the corresponding channel 310 of mounting member 312 can allow for greater outward deformation of contact member 200B when lead connector 131 is inserted in bore 25, thereby facilitating wider tolerances on an outer diameter of lead connector 130 and/or diameter D2 of contact member 200B”); 
said framed coil springs made to at least partially extend into said hollow center 15and made to accept said lead contact ring (Para [0027] “According to the illustrated embodiments, each of resilient contact members 200A, 200B is formed from a coiled wire 420, 520 whose outer surface serves as contact surface 20A, 20B; each contact surface 20A, 20B is exposed through opening 315 of the channel 310, in which contact member 200A, 200B is mounted, for example, as illustrated in FIGS. 4A-B and 5A-B, for electrical coupling with one of conductive surfaces 131 of lead connector 130 (FIG. 1A), when lead connector 130 is inserted through connector bore 25” ); and 
said each housing coil springs made to accept exactly one lead contact ring (Para [0027] “for electrical coupling with one of conductive surfaces 131 of lead connector 130 (FIG. 1A), when lead connector 130 is inserted through connector bore 25”). 
Drew does not explicitly disclose that the shape of the uni-body housing is rectangular.
However, in a similar implantable medical device with lead connectors, Villarta discloses a connector lumen that can have a rectangular cross section (See Para [0096]). In other words, the internal connectors and components and will have a rectangular shape to match.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the uni-body housing of Drew to have a rectangular cross section as inferred by Villarta because the courts have held hat shapes of claimed components are a matter of design choice to those of ordinary skill in the art. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 2, Drew further teaches wherein said rectangular framed housing may be metallic, semi-metallic or non-metallic (Para [0025] “Sidewall 32 of mounting member 312 may be formed from any suitable conductive material, examples of which include, without limitation, MP35N alloy, titanium and alloys thereof, tantalum and alloys thereof, platinum-iridium alloys and stainless steel”).
Regarding claim 4, Drew further teaches wherein said parallel coil springs are made to flex radially outward into said internal side recesses upon insertion of said lead (Para [0027] “According to the illustrated embodiments, each of resilient contact members 200A, 200B is formed from a coiled wire 420, 520 whose outer surface serves as contact surface 20A, 20B; each contact surface 20A, 20B is exposed through opening 315 of the channel 310, in which contact member 200A, 200B is mounted, for example, as illustrated in FIGS. 4A-B and 5A-B, for electrical coupling with one of conductive surfaces 131 of lead connector 130 (FIG. 1A), when lead connector 130 is inserted through connector bore 25”).
Regarding claim 6, Drew further teaches5 wherein each coil spring may have varying diameters and varying pitches per individual coil spring (Para [0036] “With reference to FIGS. 5A-B, in conjunction with FIG. 7, it may be appreciated that the tapering diameter of contact members 200B can provide for a more conformable interface for the insertion of lead connector 130 into bore 25. It should be noted that contact member 200B may also have a variable stiffness, similar to that described for contact member 200A, for example, achieved with a variable coil pitch, wire diameter and/or wire material properties.”).
Regarding claim 7, Drew further teaches wherein said depressions may be cylindrical, square, octagonal or any shape made to accommodate said coil spring (Fig. 5C: depressions are square/rectangular).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Drew in view of Villarta, as applied to claim 1, and further in view of Allen et al. (US 2017/0100596 A1) here in after Allen.
 Regarding claim 3, Drew in view of Villarta disclose the electrical contact connector of claim 2, but do not explicitly disclose wherein said uni-body framed housing contact connector is metallic or semi-metallic and is constructed using additive manufacturing.
However, Allen discloses using additive manufacturing to construct unitary structure for connector blocks (Para [0037]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have constructed the metallic or semi-metallic uni-body framed contact connector of Drew using the additive manufacturing techniques of Allen since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Claims 5, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Drew in view of Villarta and Sage (US 2012/0232603 A1). 
Regarding claims 5, Drew in view of Villarta disclose the electrical contact connector of claim 1, but do not explicitly disclose wherein exhibited depressions may have centrally deposed posts for the positioning and securing of a pair of parallel coil springs.
However, in a similar electrical contact connector, Sage discloses wherein exhibited depressions may have centrally deposed posts for the positioning and securing of a pair of parallel coil springs (fig. 9C and Para [0078] “an alternate contact 200 having insert 202 with a series of slots 204 configured to receive a plurality of coils 206 in accordance with an embodiment of the present disclosure”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the electrical contact connector of Drew in view of Villarta to further include wherein exhibited depressions may have centrally deposed posts for the positioning and securing of a pair of parallel coil springs as is disclosed by Sage because doing so would help further secure the springs in place to prevent the springs from moving during lead implantation. 
Regarding claim 8, Drew teaches an electrical contact connector for electrically coupling a contact ring of a stimulation, 10recording and/or data transmission lead to an active implantable medical device (fig. 5A-5C), said contact comprising: 
a uni-body housing (fig. 5A: depicts the mounting member 312 as a single piece) having a hollow center for the reception of said lead (fig. 5A: bore 25); 
said hollow center exhibiting a center axis running coaxially with the centrally 15deposed axis of said lead (Para [0028] “each channel 310 of mounting member 312 extends across a longitudinal axis 1 of connector bore 25 such that each entryway 331 and corresponding terminal surface 332 are located on opposite sides of axis 1” and fig. 7: depicts the central axis moving through the bore); 
said uni-body housing exhibiting internal side recesses for the acceptance of radial expansion of said coil springs upon lead insertion (Para [0036] “a clearance between diameter D2 of each contact member 200B and an inner diameter of the corresponding channel 310 of mounting member 312 can allow for greater outward deformation of contact member 200B when lead connector 131 is inserted in bore 25, thereby facilitating wider tolerances on an outer diameter of lead connector 130 and/or diameter D2 of contact member 200B”); 
20said framed coil springs made to at least partially extend into said hollow center and made to accept said lead contact ring (Para [0027] “According to the illustrated embodiments, each of resilient contact members 200A, 200B is formed from a coiled wire 420, 520 whose outer surface serves as contact surface 20A, 20B; each contact surface 20A, 20B is exposed through opening 315 of the channel 310, in which contact member 200A, 200B is mounted, for example, as illustrated in FIGS. 4A-B and 5A-B, for electrical coupling with one of conductive surfaces 131 of lead connector 130 (FIG. 1A), when lead connector 130 is inserted through connector bore 25” ); and
said each housing coil springs made to accept exactly one lead contact ring (Para [0027] “for electrical coupling with one of conductive surfaces 131 of lead connector 130 (FIG. 1A), when lead connector 130 is inserted through connector bore 25”).
Drew does not explicitly disclose that the shape of the uni-body housing is rectangular and said uni-body housing exhibiting integrated upper and lower posts for the internal positioning and securing of a pair of parallel coil springs.
However, in a similar implantable medical device with lead connectors, Villarta discloses a connector lumen that can have a rectangular cross section (See Para [0096]). In other words, the internal connectors and components and will have a rectangular shape to match.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the uni-body housing of Drew to have a rectangular cross section as inferred by Villarta because the courts have held hat shapes of claimed components are a matter of design choice to those of ordinary skill in the art. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Furthermore, in a similar electrical contact connector, Sage discloses wherein exhibited depressions may have centrally deposed posts for the positioning and securing of a pair of parallel coil springs (fig. 9C and Para [0078] “an alternate contact 200 having insert 202 with a series of slots 204 configured to receive a plurality of coils 206 in accordance with an embodiment of the present disclosure”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the electrical contact connector of Drew in view of Villarta to further include wherein exhibited depressions may have centrally deposed posts for the positioning and securing of a pair of parallel coil springs as is disclosed by Sage because doing so would help further secure the springs in place to prevent the springs from moving during lead implantation.
Regarding claim 10, Drew further teaches wherein each coil spring may have varying diameters 5and varying pitches per individual coil spring (Para [0036] “With reference to FIGS. 5A-B, in conjunction with FIG. 7, it may be appreciated that the tapering diameter of contact members 200B can provide for a more conformable interface for the insertion of lead connector 130 into bore 25. It should be noted that contact member 200B may also have a variable stiffness, similar to that described for contact member 200A, for example, achieved with a variable coil pitch, wire diameter and/or wire material properties.”).
Regarding claim 11, Drew further teaches wherein said depressions may be cylindrical, square (Fig. 5C: depressions are square/rectangular). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Drew in view of Villarta and Sage as applied to claim 8 and further in view of Allen.
Regarding claim 9, Drew in view of Villarta and Sage disclose the electrical contact connector of claim 8, but do not explicitly disclose wherein said uni-body framed housing contact connector is metallic or semi-metallic and is constructed using additive manufacturing.
However, Allen discloses using additive manufacturing to construct unitary structure for connector blocks (Para [0037]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have constructed the metallic or semi-metallic uni-body framed contact connector of Drew using the additive manufacturing techniques of Allen since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lim (US 2012/0245657 A1) relates to a lead retention system using connector blocks and coiled springs. 
Hansen et al. (US 2004/0034393 A1) relates to a connector port for lead insertion including a connector block (fig .3A) using a coiled spring. 
Linder et al. (US 2020/0238090 A1) relates to a square/rectangular connector block (fig. 4) for securing a lead.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/GARY JACKSON/Supervisory Patent Examiner, Art Unit 3792